671 N.W.2d 538 (2003)
Margaret JENKINS, as Personal Representative of the Estate of Mattie Howard, Deceased, Plaintiff-Appellee,
v.
Jayesh Kumar PATEL, M.D., and Comprehensive Health Services, Inc., a Michigan Corporation, d/b/a The Wellness Plan, Jointly and Severally, Defendants-Appellants.
Docket Nos. 123957, 123977, COA No. 233116.
Supreme Court of Michigan.
November 21, 2003.
On order of the Court, the application for leave to appeal the April 1, 2003 judgment of the Court of Appeals is considered, and it is GRANTED. The motion for leave to file brief amicus curiae is also considered, and it is GRANTED.
MARILYN J. KELLY, J., concurs and states as follows:
I agree with the decision to grant leave to appeal in this case. I would direct the parties to brief an additional issue: if this Court were to apply the lower cap for *539 noneconomic damages under MCL 600.1483 to cases of medical malpractice resulting in death, especially under circumstances where a patient would otherwise have fallen within the specifically enumerated categories in MCL 600.1483, would such an application violate the Equal Protection Clause of the Michigan Constitution, Const. 1963, art. 1, § 2.